216 F.2d 751
FACTORING & DISCOUNT NO. 2, Inc., Plaintiff-Appellee,v.CENTRAL MUTUAL INSURANCE COMPANY, Defendant-Appellant.
No. 26.
Docket 23087.
United States Court of Appeals Second Circuit.
Argued October 15, 1954.
Decided October 29, 1954.

Appeal from an order of the District Court for the Southern District of New York granting plaintiff's motion for summary judgment; Sylvester J. Ryan, Judge.
Harte & Natanson, New York City, M. Theodore Chester, New York City, of counsel, for plaintiff-appellant.
Max J. Gwertzman, New York City, for defendant-appellant.
Before CHASE, MEDINA and HARLAN, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion below, D.C., 125 F.Supp. 627.